TDCJ Offender Details d Page l of 2

?55, Lo';lZ 'Ol

item/z r :"£ watt

c‘ H;z»m le

   
 

jj';§?" TEXAS DEPARTN'|ENT OF CRIM|_NAL JUSTICE

     

offender lnformation Details

' le Number: 08420790
TDCJ Number: . 01866957
Name: ` NGuYEN,TAl\/l TlEN
Race: ` A
Gender: n M
DOB: ` . 1984-07-01
Maximum Sentence Date: \ . 2023-04-06
Current Faci|ity:~ M
Projected Re|ease Date: 2023-04-06
Parole Eligibi|ity Date: _ 2018-04-06
Offender Visitation E|igib|e: §

lnformation provided is updated once daily during Weekdays and multiple times per day
on visitation days. Because this information is subject to change, family members and
friends are encouraged to call the unit prior to traveling for a visit.

SPEC|AL INFORMATlON FOR SCHEDULED RELEASE:

scheduled Release patel Offender is not scheduled for release at this time.
scheduled Release ~l'ype: Wi|| be determined When release date is scheduled
scheduled Release Lccatich: Wi|| be determined when release date is scheduled

 

 

l palble*R,é_\/iew'information

 

Offense History: ‘

 

Sentence
Date

Offense
Date

Sentence (YY-MM-

Offense DD) /,

County Case No.

 

 

 

http://offender.tdcj .texas.gov/OffenderSearch/offenderDetail.action?Sid=08420790 7/3 1/2015